Title: To Thomas Jefferson from John March, 30 June 1807
From: March, John
To: Jefferson, Thomas


                        
                            
                        30 June 1807
                     
                        
                        Thomas Jefferson Eqr. President U. States 
                  To J March
                  
                     
                        
                           1806
                           
                           
                           
                           
                           
                        
                        
                           October
                           7
                           To Binding
                           3 Vol. State papers Extra paper 75
                           2
                           25
                        
                        
                           
                           "
                           "   "
                           1 Annals D Musee
                           0
                           37½
                        
                        
                           
                           "
                           "   "
                           3 vols American Revolution Warren C. Gilt
                           3
                           00
                        
                        
                           
                           "
                           "   "
                           5. West Indies=Edwards—Calf Gilt
                           5
                           00
                        
                        
                           
                           "
                           "   "
                           1. Pamphlets Nutral Rigth "
                           1
                           00
                        
                        
                           
                           "
                           "   "
                           1. Lecons de Chymie—Adet— "
                           1
                           00
                        
                        
                           
                           "
                           "   "
                           1 Pestalozzi   
                                 
                                 "
                           1
                           00
                        
                        
                           
                           "
                           "   "
                           1 Obros De Stochler   
                               "
                           1 
                           00
                        
                        
                           
                           "
                           "   "
                           1 Campagne D, 1805
                           0
                           87½
                        
                        
                           1807
                           "
                           "   "
                           1 Antiques Du Musee
                           0
                           87½
                        
                        
                           Feby.
                           2
                           1 John Bells Surgery
                           0
                           50
                        
                        
                           March
                           30
                           5 vol. Washington Life
                           3
                           50
                        
                        
                           June
                           30
                           Binding 
                           4 Vols 4to.
                           Roscoes Leo X
                           Calf Gilt
                           3
                           00
                        
                        
                           
                           "
                           
                            
                           
                           
                           12
                           00
                        
                        
                           
                           "
                           
                               "
                           3 " "
                           Encyclopaedia Methodique
                           
                               " 225
                           6
                           75
                        
                        
                           
                           "
                           
                               "
                           1 "
                           Aristotle on Government
                           
                           2
                           25
                        
                        
                           
                           "
                           
                               "
                           1 "
                           Specimena Arabic et Persica
                           
                           2
                           00
                        
                        
                           
                           "
                           
                               "
                           1 "
                           Voyage Agronomighes
                           ½ bound
                           1
                           50
                        
                        
                           
                           "
                           
                               "
                           5 " 8vo.
                           Washington Life Marshall 
                           Calf Gilt
                           5
                           00
                        
                        
                           
                           "
                           
                               "
                           4 " "
                           Memoirs DAgriculture
                           ½ bound
                           3
                           00
                        
                        
                           
                           "
                           
                               "
                           2 " "
                           Ossian
                           Calf Gilt
                           2
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " "
                           Posis Asiatica
                           
                               "
                           1
                           00
                        
                        
                           
                           "
                           
                               "
                           2 " "
                           Secrets Russie
                           
                               "
                           2
                           00
                        
                        
                           
                           "
                           
                               "
                           2 " "
                           Life of Paschal
                           
                               "
                           2
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " "
                           Disinfection Pur Morreau
                           
                               "
                           1
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " "
                           Jodrell on Eurpides
                           
                               "
                           1
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " "
                           Garnetts Requsit lables
                           
                               "
                           1
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " " 
                           Pleadings in Chancery
                           
                               "
                           1
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " " 
                           Galic Vocabulary
                           
                               "
                           1
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " " 
                           Wyeths Decisions
                           
                               "
                           1
                           00
                        
                        
                           
                           "
                           
                               "
                           1 " "
                           Agricultural Tracts
                           ½ bound
                           0
                           75
                        
                        
                           
                           "
                           
                               "
                           1 " " 
                           La Cherrue
                           ½ bound
                           0
                           75
                        
                        
                           
                           "
                           
                               "
                           1  " "
                           Virginia Resolutions
                           
                           0
                           50
                        
                        
                           
                           "
                           
                               "
                           1 " " 
                           Jonathan Pindar
                           
                           
                              
                                  0
                           
                           
                              50
                           
                        
                        
                           
                           "
                           
                           
                           Amount Brought up
                           $70
                           37½
                        
                        
                           
                           "
                           Binding 4 vol.
                           D, unspere
                           Calf Gilt
                           3
                           00
                        
                        
                           
                           "
                           " " 4 "
                           Aschylus Calf Gilt
                           " 
                           
                           4
                           00
                        
                        
                           
                           "
                           " " 1
                           McFingal
                           " 
                           
                           0
                           50
                        
                        
                           
                           "
                           " " 1
                           Almanach Imperial Ano 1807
                           " 
                           
                           1
                           00
                        
                        
                           
                           "
                           " " 1
                           Bocolique De Virgile
                           " 
                           
                           1
                           00
                        
                        
                           
                           "
                           " " 1
                           United State claims on France
                           " 
                           
                           1
                           00
                        
                        
                           
                           "
                           " " 1
                           Skipwith’s Letters
                           " 
                           
                           1
                           00
                        
                        
                           
                           "
                           " " 1
                           Mythologie Dramatique
                           4 to. " 
                           
                           2
                           00
                        
                        
                           
                           "
                           " " 3 "
                           Nautical Almanac
                           ½ bound
                           2
                           00
                        
                        
                           
                           "
                           " " 4 "
                           State papers
                            8 vo. 
                           
                           2
                           50
                        
                        
                           
                           "
                           " " 3 "
                           State papers
                           folio
                           3
                           75
                        
                        
                           
                           "
                           " " 12 "
                           Newspapers ½ bound with Cartridge & Coloured papers Lettered
                           }
                           30
                           00
                        
                        
                           
                           "
                           " " 1
                           Becker Extra ½ bound Gilt plates
                           }
                           2
                           00
                        
                        
                           
                           "
                           " " 1
                           Memoirs Physique—Dupont—
                           
                           1
                           00
                        
                        
                           
                           "
                           " " 1
                           Minerologie DuHeuy 5th vol.—plates
                           }
                           2
                           00
                        
                        
                           
                           
                           
                           Very troublesome
                        
                        
                           
                           "
                           " " 5th
                           Aannals Du Muséé paper binding Lettered.
                           }
                           0
                           50
                        
                        
                           
                           "
                           " " 2
                           octavo Volumes to insert Greek orations
                           }
                           no
                           charge
                        
                        
                           
                           "
                           2 Setts Mrs
                           Warrens American War—2 vol. 600
                           
                           12
                           00
                        
                        
                           
                           
                           1 Map—
                           Territory of Orleans
                           7
                           00
                        
                        
                           
                           
                           1 Ramseys 
                           Life of Washington boards
                           
                              
                                  2
                           
                           
                              50
                           
                        
                        
                           
                           
                           
                           
                           $ 149
                           12½
                        
                     
                  
                  
                        By 1 Sett Sydney on Government   
                        800
                        
                            
                        
                    